PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/648,325
Filing Date: 12 Jul 2017
Appellant(s): Wang et al.



__________________
Matthew R. Williams
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/21/20.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/22/20 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.” 
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-6, 8, 11-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Grosfeld (US: 20030184514), in view of Varaprasad (US: 20060050356), Chen (US: 20080007959 A1; Examiner label as Chen2), Lowles (US: 20080150901).
Claim 21, 24-25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Grosfeld (US: 20030184514), in view of Chen (US: 20080007959 A1; Examiner label as Chen2), Lowles (US: 20080150901)
Claims 7, 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Grosfeld (US: 20030184514), in view of Varaprasad (US: 20060050356), Chen (US: 20080007959 A1; Examiner label as Chen2), Lowles (US: 20080150901)
Claim 27 is rejected under 35 U.S.C. 103(a) as being unpatentable over Grosfeld (US: 20030184514), in view of Varaprasad (US: 20060050356), Chen (US: 20080007959 A1; Examiner label as Chen2), Lowles (US: 20080150901) further in view of Han (US: 20080210843 A1).
Claims 9-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Grosfeld (US: 20030184514), in view of Varaprasad (US: 20060050356), Chen (US: 20080007959 A1; Examiner label as Chen2), Lowles (US: 20080150901) and further in view of Sasaki (US: 20050143029; as a supporting materials for Examiner’s Official Notice (EON)
Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over Grosfeld (US: 20030184514), in view of Varaprasad (US: 20060050356), Chen (US: 20080007959 A1; Examiner label as Chen2), Lowles (US: 20080150901) and further in view of Kim (US: 20040008512; as a supporting materials for Examiner’s Official Notice (EON).

(2) Response to Argument
Argument for claim 1: (pages 4-7)
With respect to the Appellant’s argument: 
“To prevent damage from being dropped, Grosfeld teaches using elastic materials such as rubber (see paragraph 7). Therefore, Grosfeld teaches incorporating impact reduction materials, and teaches away from using a brittle material, such as glass, to form the electronic device, as doing so would make the device more prone to damage when dropped” (See pages 5-7). 
“Moreover, the detailed drawings in Grosfeld's Fig. 1 show that the housing 13 is formed with a complex geometry, including screw bosses and attachment features for coupling a front housing portion to a back housing portion. These complex attachment features could not be formed out of glass.” (See pages 8-9). 
Examiner’s response:
Appellant’s arguments selectively focused on “preventing from being damaged by dropping” which is only one of Grosfeld’s design goals. Based on this design goal selected by Appellant, Appellant further concluded that Grosfeld teaches away from using a glass member to form the electronic device.
Examiner respectively disagrees because of the following:
a) Grosfeld clearly teaches “The information terminal device is designed for portable use, with a structure of preventing from being damaged by dropping, waterproof, dustproof and preventing from being damaged caused by static electricity” (paragraph [48]). Using a glass member on the other portion of the device can further improve the other design goals disclosed by the primary art. These functions are ignored in Appellant’s arguments.
b) The argued “rubber” is to protect the display not the housing on the rear surface which was modified as discussed in the Office action. In addition, the following is the main design goal for this prior art:
“There has been a problem with a film provided on a surface of an input section such as a touch panel etc., which is arranged on a display such as a conventional type of liquid crystal display or the like is swelled or corrugated owing to deterioration with the lapse of time, or change in temperature and humidity.” (Abstract). Therefore, there is no teaching away as Appellant argued.
c) Grosfeld already clearly teaches using a glass member (or plastic) (fig 4, 2 and/or 4) as a portion of the electronic device (see fig 4, fig 9; paragraph [42]-[44]; paragraph [005]). Therefore, the primary art already disclosed using a glass member as a portion of the housing of the electronic device without “teaching away” as Appellant argued and also under the consideration of dropping. 
d) Not only Grosfeld disclosed a glass member (or plastic) as a portion of the electronic device as discussed above, the cited Lowles also disclosed a glass member or plastic (paragraph [41]-[43]) as a portion of the electronic device. Therefore, using a glass member (or plastic) as a protection cover was well known to one of ordinary skill in the art. 
e) The argued “housing 13 with complex geometry” is, in fact, a front surface instead of “at least part of the rear surface” where the modification discussed in the office. Therefore, the argument focused on part of the rear surface” with a glass member thereby allowing for “see-through the device” as discussed in the Office action. Ordinary skill in the art understands how to modify the “at least part of the rear surface” and avoid the “complex geometry” or “screw” just like the front cover structure shown in fig 1. Therefore, the Appellant’s arguments should not be persuasive. 
e) The primary art, however, did not show the rear surface of the device. Therefore, the material is unknown. Examiner cited Varaprasad to teach “a glass member that forms at least part of the rear surface”. In fact, this prior art disclosed using a glass member (or plastic) on not just the rear portion of the device, also in front of the device (at least fig 19-21; multiple different embodiment) as a protection cover which is similar to the Grosfeld and Lowles’s protection cover. The only difference is the locations.
Conclusion: The cited prior art in the Office action disclosed using a glass member (and also mentioned about plastic which is the same as in Appellant’s SPEC, {emphasis added}) that forms at least part of the device surface. The reference even labeled the glass member as “protective cover”. Therefore, it does not teach away and the modified structure can, at least, allow the user to see through the device as the motivation discussed in the Office action. One of the advantage/motivation for the “see-through device” is to monitor dust or water leakage as the other two important functions disclosed by the primary art which the Appellant has chosen to ignore them as discussed above. 

Argument for claim 1: (regarding impermissible hindsight)
With respect to the Appellant’s argument: 
“However, the glass layers do not form a housing, and do not even house the illumination source 1244, as the illumination source 1244 is located outside Varaprasad's glass layers (see at least Figures 19-21). The entire mirror assembly is contained in casing 15 (see at least FIG. 2), which acts as a housing for the mirror assembly.” (page 7)
“However, Varaprasad does not disclose that protective member 1225 may be used as an external housing member. Therefore, the assertion that a glass member may be used as a rear housing member relies upon improper hindsight reasoning. No reference has been shown that shows or suggests using a glass member as a rear housing member. This positively claimed feature is only gleaned from applicant's disclosure. The rejection of claim 1 is therefore based on impermissible hindsight reasoning and should be withdrawn (see MPEP §2145(X)).” (pages 9-10) 
Examiner’s response:
In response to Appellant’s argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgement on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Appellant’s disclosure, such a reconstruction is proper.  In re McLaughlin, 443 F.2d 1392; 170 USPQ 209 (CCPA 1971).
Examiner respectively disagrees based the following:


Varaprasad further disclosed “protective cover may comprise glass, or may comprise other transparent or substantially clear materials, such as plastic, polycarbonate, acrylic or the like, without affecting the scope of the present invention” (paragraph [132]-[134]). Therefore, the combination of the prior art references discussed in the final Office action is directed to similar/compatible technology and is proper. 
Conclusion: the glass member as claimed is taught by the prior art references presented in the final rejection. The modification and the motivation are proper as discussed in the final Office action. 

Argument for claim 11: (page 10-11)
With respect to the Appellant’s argument: 
“Grosfeld is directed toward a terminal with ‘measures to relieve impact caused by being dropped. .    . to prevent it from being damaged,’ (see paragraph 7).”
“Therefore, Grosfeld teaches incorporating impact reduction materials, and teaches away from using a brittle material, such as glass, to form the electronic device, as doing so would make the device more prone to damage when dropped. Grosfeld's device therefore cannot be modified to include Chen's bottom glass 7. I” (See pages 10-11). 
Examiner’s response:
Examiner disagrees that Grosfeld teaches away from using glass because Grosfeld teaches using a glass member in paragraphs [5], [42-44] in the front surface (see also the previous discussion in above). 

Argument for claim 11: (page 11-12)
With respect to the Appellant’s argument: 
“Varaprasad is directed toward a mirror assembly. The mirror assembly includes front and rear glass layers with an electrochromic layer between the two layers. An illumination source 1244 is located behind the rear glass layer to display information through both glass layers and the electrochromic layer. However, the glass layers do not form a housing, and do not even house the illumination source 1244, as the illumination source 1244 is located outside Varaprasad's glass layers (see at least Figures 19-21).  The entire mirror assembly is contained in casing 15.” (See pages 12 to 14).   

Examiner’s response:
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding “Varaprasad is directed toward a mirror assembly”, note that the mirror assembly of Varaprasad has an electronic display and, therefore, is “an electronic device” as claimed.  
And as discussed previously, the argued structure “casing 15” and item 12 shown in the fig 2 of Varaprasad are the holder of the electronic device with multiple different embodiments (fig 19-21). The final Office action used Varaprasad's protective cover (glass member) that forms at least part of the rear surface of an electronic device, shown in fig 19-21 called protection cover, and applied to the at least part of the rear surface of an electronic device in primary prior art reference’s housing which the materials is unknown as discussed above. It’s not Examiner’s position to modify the whole structure shown in the fig 2 as Appellant argued. 
Examiner disagrees with the similar arguments as discussed in the argument for claim 1 (see above discussion).
Conclusion: The modification and the motivation are proper as discussed in the final office action. 

Argument: (claims 21, 24 and all other arguments)
With respect to the Appellant’s argument: 
“Grosfeld is directed toward a display 11 that is secured in a housing 13 with a gasket 12. Grosfeld does not disclose that any portion of the housing is in contact with the display. In every figure, the display is separated from the housing by the gasket 12 or a gap maintained by the gasket 12 ‘to protect the display from an impact and from water damage,’ (see paragraph 7). Therefore, even if the display of Grosfeld had a glass member, the glass member would not be in contact with the frame, as the gasket would be interposed between the frame and the glass member.”;
“Grosfeld is directed toward a display 11 that is secured in a housing 13 with a gasket 12. Grosfeld does not disclose that any portion of the housing is in contact with the display. In every figure, the display is separated from the housing by the gasket 12 or a gap maintained by the gasket 12 ‘to protect the display from an impact and from water damage’" (see paragraph 7). Therefore, even if the display of Grosfeld had a glass member, the glass member would not be in contact with the frame, as the gasket would be interposed between the frame and the glass member.”; and
“[C]laim 24 is directed to the electronic device having a gasket between the glass member and the frame. Claim 24 depends from claim 21, which us directed to the frame being in contact with a glass member that forms a portion of an outer surface of the electronic device” (see pages 14 to the end).

Examiner’s response:

Regarding the arguments for the “frame”: 
Examiner disagrees based the following:
a) frame: a structure for enclosing something (https://www.thefreedictionary.com/frame)
b) As discussed in the final Office action, the claimed “frame” has no limitation for number of pieces, shape or material. Most importantly, Appellant’s disclosed “frame” comprises multiple pieces and even multiple materials on multiple locations. Therefore, Examiner also considered in similar way in the cited prior art. See the following annotated fig for the frame and gasket as disclosed in the previous Office action. 
The following is the discussion for the “frame” and the “gasket” as discussed in the final Office action:
The claimed “frame” has no limitation for number of pieces, shape or material. Most important is Applicant’s “frame” comprises multiple pieces and even multiple materials. See the following annotated fig for the frame and gasket as disclosed in the previous office action. Examiner consider the portion sealed on the side wall (vertical direction) is a gasket and the structure to hold or sandwich the display on top/bottom (horizontal direction) is the frame. In other words, similar to Applicant’s “frame”, Examiner also define cited art’s frame comprises multiple pieces/portions with possible different materials.
In this Examiner’s answer, the following annotated figure can clarify “the portion sealed on the side wall (vertical direction) is a gasket and the structure to hold or sandwich the display on top/bottom (horizontal direction) is the frame” as discussed in the final Office action (page 9-10):

    PNG
    media_image2.png
    375
    705
    media_image2.png
    Greyscale

The frame portion as discussed in the final office action supports, covers, sandwiches and encloses the display area including the glass member which may or may not be a “pure glass” structure. The structure between the frame and the display module on the sidewall, the final Office action considers as a gasket.
Regarding the argument for “the frame is in contact with the glass member”, in response to Appellant’s arguments against the references individually, one cannot show nonobviousness by attacking references In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). As discussed in the final office action, Lowles teaches: a glass member that forms at least a portion of the first outer surface; a touch-sensitive display located behind the glass member (abstract; paragraph [001]-[009]; see also fig 4; with capacitive touch sensor).   
Regarding the argument for the claim 24, the gasket portion is shown in the above annotated figure (see also the final Office action).
Conclusion: all the argued limitations in all the claims are properly rejected as discuss previously and also in the final office action.

 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JERRY WU/Primary Examiner, Art Unit 2841                                                                                                                                                                                                        
Conferees:
/JINHEE J LEE/Supervisory Patent Examiner, Art Unit 2841 
                                                                                                                                                                                                       /JUSTIN P BETTENDORF/RQAS, OPQA                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.